17 N.Y.3d 811 (2011)
2011 NY Slip Op 81790
954 N.E.2d 76
929 N.Y.S.2d 787
NEW YORK COALITION FOR QUALITY ASSISTED LIVING, INC., Appellant,
v.
MFY LEGAL SERVICES, INC., et al., Respondents.
Motion No: 2011-880.
Court of Appeals of New York.
Submitted August 1, 2011.
Decided August 24, 2011.
Motion by Disability Advocates, Inc., et al. for leave to appear amici curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 24 copies filed within seven days.